—In an action to recover damages for legal malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered September 22, 2000, as granted the motion of the defendant Jeffrey Shumejda pursuant to CPLR 3211 (a) (5) to dismiss the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that upon the execution of a consent to change attorney form in 1992, the representation of the plaintiff by the defendant Jeffrey Shumejda ceased (see, Elliott v Jacobs, 221 AD2d 889). Contrary to the plaintiffs contentions, there is no evidence of any ongoing, continuous, developing, and dependent relationship between the plaintiff and Shumejda (see, Piliero v Adler & Stavros, 282 AD2d 511; Ainbinder v Jacobi, 268 AD2d 494; Goicoechea v Law Offs. of Stephen R. Kihl, 234 AD2d 507).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.